      Case 4:20-cv-40157-TSH Document 1-4 Filed 12/22/20 Page 1 of 5




                        COMMONWEALTH OF MASSACHUSETTS

WORCESTER,ss.                                      SUPERIOR COURT DEPARTMENT
                                                   OF THE TRIAL COURT
                                                   CIVIL ACTION NO. 2085CV01238D


                                                            )
JOHN NORDQUIST,                                             )

      Plaintiff,
                                                            )
                                                            )                 i ta u   4 52
                                                                                       4  "


                                                            )
vs.                                                         )
                                                                                       1 0 2020
                                                            )                 CU'RK OF COURTS
BECKET ACADEMY,INC.,                                        )                WORCUTER COUNTY
                                                            )
      Defendant.                                            )
                                                            )

                                          COMPLAINT


       Plaintiff brings this action to collect damages caused by Defendant's breach of a

lease agreement.

                             PARTIES AND JURISDICTION

       1.      Plaintiff John Nordquist("Plaintiff' or "Mr. Nordquist") is a Massachusetts

resident with an address of 10 Chadwick Street, #1, Worcester, MA 01605.

       2.          Defendant Becket Academy, Inc.("Defendant or "Becket")is a Maine

nonprofit corporation with a usual place of business in Orford, New Hampshire.

       3.      This Court has jurisdiction over this matter pursuant to M.G.L. c. 212

Section 3.

       4.      Venue is appropriate pursuant to M.G.L. c. 223 Section 1.




                            Client Fi1es/46527/0001/03754982.DOC - Page   1 of5
     Case 4:20-cv-40157-TSH Document 1-4 Filed 12/22/20 Page 2 of 5




                            FACTS COMMON TO ALL COUNTS

       5.      The Plaintiff owns various investment properties in Massachusetts

including certain real property located at 64 Brownell Avenue, New Bedford,

Massachusetts (the "Property").

       6.      Defendant operates several facilities providing services to individuals with

behavioral, emotional, and/or psychological challenges, including residential group homes.

       7.      Pursuant to a certain Lease (the "Lease") dated August 1, 2015 by and

between Plaintiff and Defendant, the Defendant leased the Property from the Plaintiff to

use as a residential group home. A copy of the Lease is attached hereto as Exhibit 1 and

incorporated herein by this reference.

       8.      The Lease expired by its terms on July 31, 2020 and was not extended.

       9.      Defendant surrendered possession of the Property at the end of July 2020.

      10.      During the time of its occupation of the Property, the Defendant failed to

maintain the Property in good condition.

      1 1.     Additionally, various damage occurred at the Property during the operation

of the group home by the Defendant, which the Defendant failed to property remediate.

      12.      The Property suffered extensive water damage in or around early 2019

when Defendant failed to adequately heat the building and pipes burst.

      13.      Upon information and belief, Defendant prosecuted an insurance claim

relative to the burst pipes and received payment from its insurance carrier in an amount

currently unknown to the Plaintiff.



                          Client Files/46527/0001/03754982.DOC - Page 2 of5
     Case 4:20-cv-40157-TSH Document 1-4 Filed 12/22/20 Page 3 of 5




      14.      Defendant undertook certain repairs after the burst pipes, but used inferior

materials and the workmanship on many aspects ofthe repair project was shoddy.

      15.      Defendant also removed various items throughout the course of the Lease

term and failed to replace them.

       16.     A non-exhaustive list of the damage to the Property and its contents which

the Defendant caused or allowed to occur include (a) French doors present at Lease

inception are no longer present(b)smoke detectors and carbon monoxide detectors are

missing,(c)irrigation system sprinklers are non-functional(d)a large decorative tree was

removed from yard (e) interior walls and trim are in need of paint(0 several windows had

plexiglass screwed in over them and the window are in need of replacement and (g)

hardwood floors were left poorly finished and with nail holes.

       17.     At the conclusion of the Lease, the Property was not left in the condition

required by the Lease.

       18.     As a result ofthe Defendant's failure to maintain and properly repair the

Property as required by the Lease, the Plaintiff has suffered losses which include but are

not limited to a reduced value of the Property.

                                     COUNT I
                                BREACH OF CONTRACT

       19.     Plaintiff repeats all prior allegations as if expressly re-written herein.

      20.      Pursuant to various provisions of the Lease including but not limited to

Sections 9 and 19, Defendant was obligated to maintain and repair the Property.




                           Client Files/46527/0001/03754982.DOC - Page 3 of 5
     Case 4:20-cv-40157-TSH Document 1-4 Filed 12/22/20 Page 4 of 5




       21.      Additionally, Defendant was obligated to surrender the Property to the

Plaintiff at the conclusion of the Lease term in the same condition as of the commencement

ofthe Lease.

       22.      Defendant has breached the Lease by failing to maintain and repair the

Property.

       23.      Defendant has breached the Lease by failing to surrender the Property in the

same condition as of the time of the commencement of the Lease.

       24.      Plaintiff has suffered damages as a result ofthe foregoing breaches which

Plaintiff estimates exceed $100,000.00.

       25.      Despite demand, Defendant has failed to remedy the damage it caused to

the Property.

       26.      Plaintiff is entitled to judgment in his favor for all damages he has suffered

as a result of the Defendant's breach of the Lease.

                                       COUNT II
                                    INDEMNIFICATION

       27.      Plaintiff repeats all prior allegations as if expressly re-written herein.

       28.      Pursuant to Section 14 of the Lease, Defendant agreed to indemnify

Plaintiff for all losses arising from the Defendant's use or occupancy of the Property.

       29.      Plaintiff has suffered losses arising from the Defendant's use of the

Property which the Plaintiff estimates exceed $100,000.00.

       30.      Plaintiff is entitled judgment against Defendant requiring Defendant to

indemnify Plaintiff for his losses.




                            Client Files/46527/0001/03754982.DOC - Page 4 of5
    Case 4:20-cv-40157-TSH Document 1-4 Filed 12/22/20 Page 5 of 5




WHEREFORE,Plaintiff John Nordquist requests the following relief:

       A.    Judgment against Defendant in an amount to be proven at trial on Count I;

      B.     Judgment against Defendant in an amount to be proven at trial on Count II;

      C.     That Plaintiff be awarded his legal fees and other costs of enforcing the

Lease; and

      D.     Such other and further relief as is just and proper.



                                                Respectfully submitted,

                                                Plaintiff,
                                                JOHN NORDQUIST
                                                By his Attorneys,



                                                Ma S. ss, BBO #561369
                                                Scott E. Regan BBO #681986
                                                Fletcher Tilton, PC
                                                370 Main Street, 11 th Floor
                                                Worcester, MA 01608
                                               (508)459-8018 (Attorney Foss)
                                                mfoss@f letchertilton.com
                                               (508)459-8220(Attorney Regan)
      Dated: November 10, 2020                  sregan@f letchertilton.corn




                         Client Files/46527/0001/03754982.DOC - Page 5 of5
